Citation Nr: 1429774	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1981 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Nashville, Tennessee.  This case was initially before the Board in February 2012, when it was remanded for further development.  Although the development requested in the February 2012 remand has been completed, the Board finds an additional remand is necessary to afford the Veteran an opportunity for a Board hearing.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that remand is necessary to afford the Veteran an opportunity to present her case at a Board hearing.  

The Veteran initially requested a Board hearing by live videoconference in her April 2010 substantive appeal.  In a September 2011 letter, she was notified that her hearing had been scheduled for November 2, 2011.  In a November 1, 2011 letter, the Veteran's representative informed VA that the Veteran would not be able to attend the hearing.  At that time, her hearing request was deemed withdrawn.  

Following completion of the development directed in the Board's February 2012 remand, the RO issued a February 2013 supplemental statement of the case (SSOC).  In response, the Veteran submitted a March 2013 substantive appeal, in which she indicated that she wanted a Board hearing by live videoconference.  Accompanying the substantive appeal was a letter from the Veteran's representative explicitly requesting a Board hearing by live videoconference.  The Veteran's March 2013 substantive appeal and the accompanying letter were stamped by the RO as received in March 2013.  
The April 2013 VA Form 8 re-certifying the Veteran's appeal to the Board initially indicated that the Veteran had requested a Board hearing and that the hearing was pending, but superimposed handwritten notes then indicated that no hearing had been requested and the Veteran's hearing request had been withdrawn.  As noted above, the Veteran' s hearing request was deemed withdrawn at the time of her representative's November 2011 letter.  However, her March 2013 substantive appeal and the accompanying letter from her representative clearly show that the Veteran has submitted a new request for a Board hearing by live videoconference.  Accordingly, the Board finds the April 2013 VA Form 8 to be in error and the Veteran must be afforded the opportunity for a Board hearing based on her new March 2013 request.  

As the Veteran has renewed her request to be afforded the opportunity to appear for a Board hearing, a remand to satisfy the Veteran's hearing request is warranted.  See 38 C.F.R. § 20.700; 38 C.F.R. § 20.704(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a live videoconference hearing at the RO, in the order that the request was received. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



